Citation Nr: 1618551	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-27 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 13, 2011, and in excess of 20 percent thereafter for spondylolisthesis of the lumbar spine.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected spondylolisthesis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to August 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In the Veteran's September 2012 substantive appeal (VA Form 9), he requested a Board videoconference hearing.  A hearing was scheduled in March 2015.  The Veteran failed to report to the scheduled hearing and the hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2015) . 

When these issues were before the Board in September 2015, they were remanded for further development.  The case has since been returned to the Board for further appellate action.

The Board notes that in January 2016, prior to the promulgation of a Board decision, the Appeals Management Center (AMC) granted the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  The grant of service connection for degenerative disc disease of the lumbar spine constitutes a full grant of benefits and the claim of service connection for this issue is no longer is appellate status.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  

The issue of entitlement to service connection for a bilateral leg disorder is addressed in the REMAND that follows the ORDER section of this decision.





FINDINGS OF FACT

1.  Prior to June 13, 2011, the Veteran's lumbar spine disability was manifested by some limitation of motion and pain; it had not resulted in intervertebral disc syndrome with incapacitating episodes; limitation of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the entire thoracolumbar spine of 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Beginning June 13, 2011, the Veteran's lumbar spine disability has more nearly approximated forward flexion of the thoracolumbar spine limited to 30 degrees or less and the disability has not resulted in ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to June 13, 2011, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a 40 percent evaluation, but not higher, beginning June 13, 2011,  for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that VA sent the Veteran all required notice in a September 2009 letter, prior to the January 2010 rating decision on appeal that denied entitlement to an increased rating for spondylolisthesis of the lumbar spine.

The record also reflects that service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

In addition, the Veteran was afforded VA examinations in October 2009, June 2011, and December 2015, to determine the severity of service-connected spondylolisthesis of the lumbar spine that the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The most recent December 2015 report estimated the additional functional limitation caused by flare-ups.  The Board finds that there has been substantial compliance with the December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Degenerative arthritis of the spine is to be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or, if there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: 

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected back disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was granted service connection and a 10 percent evaluation for spondylolisthesis, effective August 1970.  In September 2009, the Veteran claimed that the disability warranted an increased rating and the January 2010 rating decision on appeal confirmed and continued the 10 percent evaluation.  In an August 2012 rating decision, a 20 percent evaluation was assigned beginning June 13, 2011. 

For the reasons explained below, the Board has determined that a rating higher than 10 percent for the Veteran's lumbosacral spine disability prior to June 13, 2011, has not been yet.  Beginning June 13, 2011, the Veteran's lumbosacral spine disability warrants a 40 percent evaluation.

In an October 2009 VA examination report, the Veteran reported constant back pain that extended into the lower hips and limited his ability to stand, walk, lift, and bend but no stiffness, muscle spasms, tingling, numbness, or weakness.  He indicated that he experienced daily flare-ups after prolonged walking, standing, or climbing stairs that increased the intensity of his pain and required rest.  He stated that he had no incapacitating episodes within the last year and was able to drive and perform activities of daily living.  The examiner found tenderness in the upper lumbar area and no muscle spasm, ataxia, or atrophy.  The Veteran was unable to walk on heels and toes, had zero deep tendon reflexes in the upper and lower extremities, and down-going plantars with intact sensory.  Active range of motion was 75 degrees forward flexion, zero extension secondary to pain, 30 degrees left lateral flexion and rotation, and 20 degrees right lateral flexion and rotation.  The examiner noted that the range of motion was limited due to discomfort and that the Veteran did not move on extension because found it to be too painful.  The examiner found no additional limitation of motion on repetition or additional painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability and opined that additional limitations during flare-ups could not be determined without resort to speculation.  

In December 2009, the Veteran reported that his back pain worsened, radiated into his hips and legs, and caused difficulty with standing or sitting for prolonged periods.

In a June 2011 VA examination report, the Veteran reported chronic back pain that radiated down both legs and flare-ups three times per day that were precipitated by bending, twisting, repetitive lifting, prolonged standing or driving.  The examiner found the Veteran's back disability resulted in moderate chronic pain, stiffness, weakness, lack of endurance, and fatigability but no dysesthesia, hypoesthesia, altered gait, tenderness, spasm, deformity, or ankylosis.  Sensory testing motor strength and deep tendon reflexes were normal and straight leg testing caused low back pain with radicular symptoms.  Active range of motion was limited by painful motion to 60 degrees forward flexion, 20 degrees extension, 30 degrees bilateral lateral flexion, and 45 degrees bilateral rotation.  The examiner found no fatigability or additional painful motion, tenderness, spasms, edema, lack of endurance, weakness, or instability, to include on repetition.  The examiner noted the Veteran had three days of prescribed bed rest and that the back disability caused reduced productivity and efficiency. 

In connection with June 2011 private treatment, the Veteran reported low back and leg pain and was found to have pain, tenderness, and mildly restricted straight leg raising.  A private physical therapist noted range of motion was restricted to 50 percent flexion, 80 percent extension, and 30 percent side gliding, with radiating pain in the thighs on flexion and extension.  

In a July 2011 hearing before a Decision Review Officer (DRO), the Veteran reported unbearable daily back pain that worsened his range of motion and caused flare-ups.  He indicated that he had to frequently stop while walking down hallways at work due to back pain and that back pain affected his ability to help around the house.  He reported that he had difficulty sitting for prolonged periods and swift lateral movements were painful.  The Veteran's wife noted that the Veteran could no longer lift heavy objects and walked much slower.

Pursuant to a September 2015 Board remand, the Veteran was afforded an additional VA examination in December 2015.  The Veteran reported daily back pain and flare-ups two times per month that lasted two to three days.  The examiner found the Veteran ambulated with a cane, could not walk or stand for more than ten minutes at a time, had difficulty bending over, and was unable to lift over ten pounds or repeatedly bend at the waist.  Range of motion was 40 degrees flexion, 10 degrees extension, and 20 degrees bilateral lateral flexion and rotation, which prevented him from performing tasks that required bending at the waist.  The examiner noted range of motion elicited pain but did not result in functional loss and that there were no additional functional limitations upon repetition.  The examiner found normal muscle strength, deep tendon reflexes, and light touch sensation, negative straight leg raising, and no guarding, muscle spasm, radiculopathy, ankylosis, or intervertebral disc syndrome (IVDS).  The examiner indicated that the Veteran was not experiencing a flare at the examination but opined that the Veteran would have decreased range of motion, increased pain, and additional functional limitations such as not being able to lift ten pounds during a flare-up.  The examiner estimated that range of motion would be decreased by ten degrees in all directions, such that forward flexion would be limited to 30 degrees.

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 10 percent prior to June 13, 2011 have not been met but that a 40 percent evaluation is warranted thereafter for the Veteran's lumbar spine disability.  

Prior to June 13, 2011, the Veteran's forward flexion was limited to 75 degrees flexion, his combined range of motion was reduced to no less than 175 degrees.  There was no evidence to suggest that forward flexion was limited to 60 degrees or less, or that combined range of motion was 120 degrees or less.  The evidence does not suggest, nor does the Veteran contend, that his back disability was manifested by ankylosis or muscle spasms, or that the exhibited tenderness was ever so severe to result in abnormal gait or spinal contour.  Therefore, a higher rating is not warranted on that basis.  Moreover, the Veteran has not been diagnosed with IVDS, and did not experience incapacitating episodes requiring prescribed bed rest prior to June 13, 2011, to warrant a higher evaluation under Diagnostic Code 5243.
	
Beginning June 13, 2011, the Board finds that the criteria for an evaluation of 40 percent, but not higher, for a low back disability are met.  Forward flexion more nearly approximated 30 degrees during a flare up rather than the current 40 degrees when the Deluca factors were properly considered in a December 2015 VA examination report.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A rating in excess of 40 percent is not warranted on the basis of limitation of motion because, even when all pertinent disability factors are considered, there is no evidence that the back disability has resulted in ankylosis of the spine.  Moreover, as noted above, the Veteran has not been diagnosed with IVDS, and did not experience incapacitating episodes requiring prescribed bed rest for more than six weeks beginning June 13, 2011, to warrant a higher evaluation under Diagnostic Code 5243.  

Further, the Board notes that the Veteran reports of radiating low back pain into the lower extremities are addressed in the remand section of the decision below.  The medical evidence does not suggest, nor does the Veteran claim, that he experiences any other neurological symptoms, such as bladder or bowel impairment, due to his service-connected lumbosacral spine disability.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 10 percent prior to June 13, 2011, and in excess of 40 percent thereafter is not warranted.

Additional Considerations

The Board has considered whether the matters should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board finds the manifestations of the service-connected back disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, limited range of motion, stiffness, weakness, lack of endurance, fatigability, tenderness, and functional limitations are contemplated by the schedular criteria.  In addition, higher ratings are available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is also not in order.

The Board further notes that while the Veteran's back disability is productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  The record indicates that the Veteran is employed throughout the period of the claim.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the lumbosacral spine disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to June 13, 2011, for a lumbosacral spine disability is denied.

The Board having determined that the lumbosacral spine disability warrants a rating of 40 percent, but not higher, beginning June 13, 2011, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim on appeal is decided. 

The Veteran asserts that he has a bilateral leg disorder secondary to his service-connected back disability.  In a July 2011, DRO hearing, he reported that he had constant pain in his legs and backs of his knees and that a private physician told him the radiating pain was caused by his back disability.

A June 2011, VA examination report indicated that the Veteran's back pain radiated down both legs with tingling and numbness and straight leg testing caused low back pain and radicular symptoms.  The examiner noted a subjective complaint of radiculopathy with a positive straight leg test and found that the Veteran's neurological examination was otherwise normal.  The examiner opined that the Veteran's bilateral radicular symptoms were less likely than not related to leg cramps in active service but at least as likely as not related to degenerative disc disease with a herniated disc because there were radicular symptoms at L-3 and L-5.  The examiner explained that the opinion determining that the radicular symptoms were less than likely related to leg cramps was based on clinical experience, interviewing the Veteran, and review of the claims file.

A June 2011 private treatment record assessed lumbosacral neuritis.  In connection with August 2011 private treatment, the Veteran was noted to have restricted straight leg raising that produced posterior thigh pain with an impression of suspected symptomatic multiple level lumbar canal stenosis with radiculopathy in both legs.

In December 2015, the Board remanded the Veteran's claim, in part, for a VA examination to ascertain the nature and etiology of all bilateral leg disorders present during the period of the claim.  

The Veteran was afforded additional VA examinations in December 2015, that resulted in a diagnosis of bilateral knee arthritis and pes planus.  As discussed above, the December 2015 VA spine examination report found no current bilateral leg radiculopathy.  

The December 2015 VA knee and lower leg examination report indicated that the Veteran reported gradually worsening knee pain for ten years that caused daily pain, stiffness, and difficulty walking up or down stairs.  The examiner opined that bilateral knee arthritis was less likely than not proximately due to or the result of the Veteran's back disability because there was no evidence of a knee injury in service, bilateral knee pain began about 35 years after the in-service back injury, and medical literature did not support a nexus between spondylolisthesis or lumbar spine arthritis and the development of bilateral knee arthritis.  The examiner explained that arthritis resulted from a complex interplay of multiple factors and that having arthritis in one joint was not a significant risk factor for developing arthritis in another joint.  The examiner further found bilateral knee arthritis was not aggravated by the Veteran's back disability, but was a natural progression of gradual worsening over ten years.  The examiner cited the same rationale for finding knee arthritis unrelated to the service-connected back disability and also noted that the limiting influence of the Veteran's back disability on his activities actually caused less stress and mechanical force on the knees.  

After reviewing the December 2015 VA examination report, the Board has determined that the originating agency did not substantially comply with the September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the December 2015 VA examination report inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the December 2015 VA examiner failed to address all requested inquiries.  The VA examiner only considered the symptoms presented at the examination, but failed to provide an opinion on all bilateral leg disorders present during the period of the claim.  Specifically, the evidence of record demonstrates that the Veteran was assessed lumbosacral neuritis, given a diagnostic impression of suspected symptomatic multiple level lumbar canal stenosis with radiculopathy in both legs, and testified that a private treatment doctor diagnosed a radicular pain disorder during the period of the claim.  The Board notes that the Veteran has a current disability for purposes of VA compensation when the disability is present at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the claim must be remanded for another VA opinion.  

As the case must be remanded, the RO or the Appeals Management Center (AMC), should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records.  Additionally, the RO or the AMC should take appropriate steps to verify any dates of active service prior to June 1966, to include requesting a copy of any DD Form(s) 214.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records. 
 
2. The RO or the AMC should undertake appropriate steps to verify any dates of active service prior to June 1966, to include requesting a copy of any DD Form(s) 214.

3. Then, all pertinent evidence of record must be made available to and reviewed by the December 2015 examiner. 

Based on the review of the Veteran's pertinent history and prior examination results, the examiner should identify each bilateral leg disorder present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected back disability.   

The rationale for all opinions expressed must also be provided.  The examiner should specifically discuss the June 2011 private treatment note assessing lumbosacral neuritis, an August 2011 private treatment record providing a diagnostic impression of bilateral radiculopathy, and the Veteran's statements of back pain that radiated down both legs.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the December 2015 examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another examiner who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


